Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/10/2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the specification and claims have overcome each and every objection of the specification, rejections of claims 19 and 20 under 35 U.S.C. 112(b), and rejection of claim 19 under 35 U.S.C. 112(a) previously set forth in the non-final Office Action mailed 10/07/2020. 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to indicate a specific orientation of the biopsy container relative to the tube shaft”, “for a registration of images of the biopsy container”, “detectable by an imaging unit”,  and “to provide images of the biopsy container” are interpreted as intended uses and are given patentable weight to the extent which effects the structure of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11, 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 20140193848 A1).
Regarding claim 1, Kaufman teaches a biopsy container (Fig. 1, element 10), comprising a container orientation mark (Fig. 2, element 28) and an alignment mark (Fig. 1, element 20), 
wherein the container orientation mark is configured for a cooperation with a corresponding shaft orientation mark arranged on a tube shaft of a biopsy device to indicate a specific orientation of the biopsy container relative to the tube shaft, and wherein the alignment mark is configured for a registration of images of the biopsy container.
Note that the functional/process recitations that describe the container orientation mark and the alignment mark in claim 1 are interpreted as intended uses of the claimed biopsy container and are given patentable weight to the extent which effects the structure of the claimed biopsy container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Kaufman’s container orientation mark (Fig. 2, element 28) is capable of cooperating with a corresponding shaft 
Note that the biopsy device, tube shaft, and shaft orientation mark are not positively recited structurally.
Note that in this interpretation of Kaufman, the container orientation mark and the alignment mark are different marks.
Regarding claim 3, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the container orientation mark (Fig. 2, element 28) and the alignment mark (Fig. 1, element 20) are different marks.
Regarding claim 4, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the alignment mark (Fig. 1, element 20) comprises a line.
Regarding claim 5, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the line (Fig. 1, element 20) is continuous.
Regarding claim 7, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the alignment mark (Fig. 1, element 20) comprises two lines.
Regarding claim 8, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the two lines (Fig. 1, element 20) are parallel to each other.
Regarding claim 9, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the two lines are arranged on different parts of the biopsy container (Fig. 1, element 20).
Regarding claim 11, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the alignment mark (Fig. 1, element 20) and the container orientation mark (Fig. 2, element 28) are capable of being detectable by an imaging unit.
Note that the functional/process recitations that describe the container orientation mark and the alignment mark in claim 11 are interpreted as intended uses of the claimed biopsy container and are given patentable weight to the extent which effects the structure of the claimed biopsy container. The alignment mark and the container orientation mark can be detected by an imaging unit at another time. 
Regarding claim 12, Kaufman teaches all of elements of the current invention as stated above. Kaufman further teaches the alignment mark (Fig. 1, element 20) is provided on a surface of the biopsy container.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman.  This is an alternate interpretation.
Regarding claim 1, Kaufman teaches a biopsy container (Fig. 1, element 10), comprising a container orientation mark (Fig. 2, element 28) and an alignment mark (Fig. 2, element 28), 
wherein the container orientation mark is configured for a cooperation with a corresponding shaft orientation mark arranged on a tube shaft of a biopsy device to indicate a specific orientation of the biopsy container relative to the tube shaft, and wherein the alignment mark is configured for a registration of images of the biopsy container.
Note that the functional/process recitations that describe the container orientation mark and the alignment mark in claim 1 are interpreted as intended uses of the claimed biopsy container and are given patentable weight to the extent which effects the structure of the claimed biopsy container, as similarly stated above.
Note that in this interpretation of Kaufman, the container orientation mark and the alignment mark are the same mark.
Regarding claim 2, Kaufman teaches all of the elements of the current invention as stated above. Kaufman further teaches the container orientation mark and the alignment mark are the same marks (Fig. 2, element 28 is designated both as the container orientation mark and the alignment mark).
Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, any mark or a singular mark (Kaufman’s orientation mark, Fig. 2, element 28) could be capable of being designated as both the alignment mark and the orientation mark.
Regarding claim 6, Kaufman teaches all of elements of the current invention as stated above. While Kaufman teaches the alignment mark (Fig. 2, element 28) comprises a curve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as applied to claim 1 above, and further in view of Kaufman (second interpretation where the container orientation mark and alignment mark are the same mark).
Regarding claim 10, Kaufman teaches all of elements of the current invention as stated above. Kaufman fails to teach a starting point of the alignment mark (Fig. 2, element 28) is provided with a starting symbol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufman to consider a part of the alignment mark (Fig. 2, element 28) as a starting point with a starting symbol, such as the upper flat side .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (first interpretation where the container orientation mark and alignment mark are different marks) as applied to claim 1 above, and further in view of Kachur et al. (US 20140127746 A1, hereinafter “Kachur”).
Regarding claim 13, Kaufman teaches all of elements of the current invention as stated above. While Kaufman teaches the alignment mark (Fig. 1, element 20) may be a frosted annular band (paragraph [0041]), Kaufman fails to explicitly teach the alignment mark is embedded into a surface of the biopsy container.
Kachur teaches a biopsy container (Fig. 1, element 10) comprising a container orientation mark (Fig. 1, elements 22, 24, 26, paragraphs [0009] and [0033]) and an alignment mark (Fig. 1, elements 22, 24, 26, paragraphs [0009] and [0033]), wherein the alignment mark is capable of being configured for a registration of images of the biopsy container. Kachur further teaches the alignment mark (Fig. 1, elements 22, 24, 26), is embedded into a surface of the biopsy container (paragraphs [0009] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufman to incorporate the teachings of Kachur to provide the alignment mark embedded into a surface of the biopsy container. Doing so would utilize known methods of incorporating marks to a container that would have a 
Regarding claim 14, Kaufman in view of Kachur teach all of elements of the current invention as stated above. Kaufman further teaches the container orientation mark is a visual mark (Fig. 2 shows element 28 as a visible mark).
Note that the functional/process recitations that describe the shaft orientation mark in claim 14 are interpreted as intended uses of the claimed biopsy container and are given patentable weight to the extent which effects the structure of the claimed biopsy container. The shaft orientation mark is not positively recited structurally in claim 1. 
Regarding claim 15, Kaufman in view of Kachur teach all of elements of the current invention as stated above. Kaufman further teaches the container orientation mark (Fig. 2, element 28) comprises a protrusion (Fig. 2 and paragraph [0037] teach the mark 28 is on the container 12, which is interpreted as having a thickness that protrudes from the container 12) that is capable of being matched to a shaft orientation mark comprising an indentation.
Note that the functional/process recitations that describe the shaft orientation mark in claim 15 are interpreted as intended uses of the claimed biopsy container and are given patentable weight to the extent which effects the structure of the claimed biopsy container. The shaft orientation mark is not positively recited structurally in claim 1.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (first interpretation where the container orientation mark and alignment mark are different marks) as applied to claim 1 above, and further in view of Olsen et al. (WO 2010063293 A1, hereinafter “Olsen”).
Regarding claim 19, Kaufman teaches all of the elements of the current invention as stated above, specifically the biopsy container. Kaufman fails to teach the modified biopsy container in combination with an imaging system.
Olsen teaches an imaging system (Fig. 1, element 15; page 37, lines 10-16) comprising an imaging unit (16), a processing unit (page 9, lines 17-32; page 10, lines 1-4), wherein the imaging unit is configured to provide images of the biopsy container (Fig. 4; page 43, lines 19-28), and wherein the processing unit is configured to register the images of the biopsy container unit (page 9, lines 17-32; page 10, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the biopsy container of Kaufman within the imaging system of Olsen as a simple substitution of Olsen’s biopsy container for Kaufman’s biopsy container that would allow for orientation or alignment of an image based on the alignment or orientation marks within the imaging system. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (first interpretation where the container orientation mark and alignment mark are different marks)  as applied to claim 1 above, and further in view of Wismueller et al. (US 20150083893 A1, hereinafter “Wismueller).
Regarding claim 20, Kaufman teaches all of the elements of the current invention as stated above, specifically the modified biopsy container. Kaufman fails to teach the modified biopsy container in combination with a method for processing images.
Wismueller teaches a method (claim 36) for processing images of a biopsy container (Figs. 1A and 1B, element 100) comprising the following steps:
Providing images of a biopsy container (claims 36-38),
Detecting an alignment mark of the biopsy container in the images (claim 27),
Determining an orientation of the biopsy in the images (claim 1), and
Performing a registration of the images by means of the alignment mark (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the biopsy container of Kaufman within the method for processing images of Wismueller as a simple substitution of Wismeuller’s biopsy container for Kaufman’s biopsy container that would allow for better orientation or alignment of an image based on the alignment or orientation marks within the imaging system. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Wismueller as applied to claim 20 above, and further in view of Hautvast et al. (WO 2015158577 A1, hereinafter “Hautvast”).
Regarding claim 21, Kaufman in view of Wismueller teach all of elements of the current invention as stated above. While Wismueller further teaches the registration is performed to a single common coordinate system with a known relation to a coordinate system of a reference 
Hautvast teaches an electromagnetic tracking technology for performing biopsies using a biopsy gun (abstract). Hautvast teaches the detection of deployment operations of a biopsy needle (Fig. 1, element 32) may be correlated with a reference coordinate system so that time and location of a biopsy sample may be recorded for future reference (page 6, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hautvast with Kaufman in view of Wismueller to provide the registration that is performed to a single common coordinate system with a known relation to a coordinate system of a tube shaft. One of ordinary skill in the art would be motivated to do so to allow for better understanding of the location and orientation of the biopsy taken.

Allowable Subject Matter
Claims 16-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or fairly suggests a biopsy device, comprising: a biopsy container comprising a container orientation mark and an alignment mark, and a tube shaft, wherein the container orientation mark is configured for a cooperation with a corresponding shaft orientation mark of the tube shaft, and wherein the alignment mark is configured for a registration of images of the biopsy container. 

Beckman (US 7465279 B2) teaches a biopsy device (Fig. 1, element 12) comprising a tube shaft (14) and a funnel (Fig. 3, element 50) including an orientation mark (Fig. 2, element 54) that is configured for a cooperation with a corresponding shaft orientation mark (Fig. 3, element 56) in the tube shaft (column 5, lines 16-29). Beckman teaches these orientation features ensure proper orientation and assembly between the probe and a specimen opening (Fig. 2, element 58) of the probe.
Speeg et al. (CN 105101883) teaches a biopsy device (Fig. 2, element 10) comprising a biopsy container (Fig. 11, element 300), a tube shaft (150), wherein a container orientation mark (314) of the biopsy container (300) is configured for a cooperation with a corresponding shaft orientation mark (176) of the tube shaft (150) to indicate a specific orientation of the biopsy container relative to the tube shaft.
The prior art, alone or in combination, does not disclose, teach or suggest the deficient features of Kaufman, specifically a tube shaft, wherein the container orientation mark is configured for a cooperation with a corresponding shaft orientation mark of the tube shaft to 
Claims 17-18 are allowable based on their dependency on claim 16.

Response to Arguments
Applicant’s arguments, see pages 17-21 of Remarks, filed 02/10/2021, with respect to the U.S.C. 103 rejection of claims 1-12 over Kaufman in view of Beckman have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman and Kachur as delineated above.
Applicant’s arguments, see pages 22-24 of Remarks, filed 02/10/2021, with respect to the U.S.C. 103 rejection of claims 1-12 over Kachur in view of Beckman have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman and Kachur as delineated above.
Applicant’s arguments, see pages 24-26 of Remarks, filed 02/10/2021, with respect to claims 16-18 have been fully considered and are persuasive.  The rejection of claims 16-18 has been withdrawn. 
Applicant’s arguments, see pages 27-28 of Remarks, filed 02/10/2021, with respect to the U.S.C. 103 rejection of claims 19-21 have been fully considered and are persuasive. The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman, Wismueller, and Hautvast as delineated above.
Applicant’s arguments, see pages 28-29 of Remarks, filed 02/10/2021, with respect to the double patenting rejection of claims 1 and 16 have been fully considered and are persuasive.  The double patenting rejection of claims 1 and 16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798       

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798